ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Continental Western Insurance Company’s for further review of the decision of the Court of Appeals be, and the same is, granted. Briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. Counsel are advised that a petition for further review in Western National Mutual Insurance Company v. State Farm Insurance Company, 353 N.W.2d 169, has been granted and that oral argument will be had in that representative case; those wishing to participate in that argument may seek permission from this court and shall, by agreement of all counsel, share the one hour authorized for the full argument. Any agreement shall accompany the application to participate.